Citation Nr: 1445788	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-22 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's tinnitus is not related to noise exposure during active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A letter dated in December 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the December 2008 letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for bilateral tinnitus.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records from November 2008 to March 2009, private treatment records, VA examination reports dated in April 2009 and May 2014, and lay statements from the Veteran.

The April 2009 and May 2014 VA examination reports show that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiners documented the results of the evaluation.  The April 2009 examiner noted that the Veteran denied tinnitus.  The May 2014 VA examiner provided a medical opinion regarding whether the Veteran's current tinnitus is related to active military service with a clear explanation based on the evidence of record and general medical knowledge.  Accordingly, the April 2009 and May 2014 VA examinations are adequate for adjudication purposes.  

The record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis

The Veteran contends that he currently has tinnitus that is related to acoustic trauma in military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to aircraft while working as an aircraft mechanic during service.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  In this regard, The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the May 2014 VA examination report indicates a current diagnosis of tinnitus.

The Veteran contends that he injured his ears during military service due to loud noise from being exposed to aircraft while working as an aircraft mechanic.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) during service was aircraft mechanic.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As an aircraft mechanic it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of his active military service. Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible. 

Nonetheless, the Board finds that the preponderance of the evidence shows that the Veteran's current tinnitus is not related to the acoustic trauma in service.  In this regard, the Veteran's service treatment records do not reveal any complaints or diagnosis of tinnitus or ringing in his ears during service.  The January 1973 separation examination reflects a normal clinical evaluation of the ears and no diagnosis of tinnitus was indicated.  The Veteran reported that he did not have hearing loss or any ear trouble as part of the January 1973 examination.  The first documented evidence of tinnitus is his November 2008 claim for compensation, approximately 35 years after military service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus). The first evidence of a medical diagnosis of tinnitus is in March 2014.  Thus, there is no medical or contemporaneous evidence of tinnitus being present during service. 

The Board notes that the Veteran asserted in his November 2008 claim for service connection that he has experienced tinnitus ever since his exposure to acoustic trauma in service.  Regarding the Veteran's assertion of continuity of symptomatology since active military service, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Tinnitus is not listed as a chronic disease under section 3.309(a) and therefore, the Veteran may not establish continuity of symptomatology in lieu of medical nexus.

Furthermore, the Board finds that the lay assertions regarding continuity of symptomatology of tinnitus since service are not shown to be credible.  In this regard, the Veteran has provided conflicting statements with respect to the onset of his tinnitus.  Specifically, the Veteran denied experiencing tinnitus in the April 2009 VA examination.  The Board notes that the Veteran explained that he did not realize that tinnitus was the same thing as "ringing in his ears" and that is why he denied experiencing tinnitus.  See July 2009 notice of disagreement.  However, the Veteran specifically used the term "tinnitus" in his claim for service connection in November 2008.  The Veteran also reported in the March 2014 VA examination that he has noticed his tinnitus for the past 10 years.  

With respect to whether the Veteran's tinnitus is related to the Veteran's active military service, the claims file contains a negative medical opinion.  The VA examiner in March 2014, having evaluated the Veteran, reviewed the claims folder and interviewed the Veteran for a complete history, determined it is less likely than not that the Veteran's tinnitus is caused by or a result of military noise exposure.  The examiner explained that the Veteran reported that he did not notice tinnitus until 10 years prior to the examination and there were no complaints of tinnitus in his medical records.  Accordingly, the Board finds this evidence to be probative as the VA examiner provided a clear rationale for her opinion based on the Veteran's lay statements, physical examination and review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The Veteran contends that his tinnitus is related to military service.  The Board notes that lay evidence can serve to support a claim for service connection.  However, in this case, the Board finds that lay assertions regarding the Veteran's tinnitus is related to acoustic trauma in service has no probative value as it requires special medical knowledge.  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and is of low probative value with respect to the issue of a relationship between the Veteran's current tinnitus and exposure to loud noise during military service.  

Based on the foregoing, the Board finds that the record does not contain any competent medical, or competent and credible lay, evidence linking the Veteran's current tinnitus to military service.  Thus, the preponderance of the evidence is against a finding that the Veteran has tinnitus related to service or any incident thereof.  Accordingly, entitlement to service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

With respect to the Veteran's service connection claim for bilateral hearing loss, the Veteran was provided with a VA examination in March 2014.  The examiner determined that the Veteran's hearing loss is not related to his military experience. She observed that the Veteran's hearing was normal on all examinations in the service, including when he separated from service.  Although the Veteran's bilateral hearing was within the range that is considered normal hearing during service, the Veteran's service treatment records document a decrease in hearing in both ears.  See May 1969 pre-induction examination and January 1973 separation examination.  The examiner did not discuss this decrease in hearing as part of her rationale.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his hearing loss.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not been previously associated with the Veteran's VA claims folder. 

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) related to any symptomatology shown in service (to include any evidence of decreased hearing) or any other incident thereof such as loud noise exposure.  The examiner should provide an explanation for all conclusions reached and discuss any evidence of a decrease in hearing acuity during service.

3. Upon completion of the foregoing, readjudicate the Veteran's service connection claim for bilateral hearing loss based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


